DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites the limitation "the light shielding layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of a prompt examination the examiner reads claim 10 as with “[[a light shielding layer”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Chinese Patent Application CN108447916 (published 08/24/2018), in view of Park et al., US 2018/0097053 (corresponding to US 10,1084,031). 
In re Claim 1, Wang discloses a manufacturing method of an array substrate, comprising steps as follows: providing a substrate 510 (Fig. 5); manufacturing a barrier layer 520 on the substrate 510 and performing a patterning process; manufacturing a buffer layer 530 on the barrier layer 520; manufacturing an active layer 540 on the buffer layer 520; manufacturing a gate insulating layer 550 on the active layer 540; manufacturing a gate electrode layer 560 the gate insulating layer 550; manufacturing a photoresist layer 570 on the gate electrode layer 560, and sequentially etching the gate electrode layer 560, the gate insulating layer 550, and the active layer 540 to obtain the gate electrode layer 560, the gate insulating layer 550, and the active layer 540 (Fig. 6); modifying the photoresist layer 570 and etching again to remove an edge section of the gate electrode layer 560 and the gate insulating layer 550 to expose two ends of the active layer 540, removing the photoresist layer 570 and (Fig. 8) (Figs. 4-8; [0048 -0073]).
Wang does not disclose that the substrate 510 is a glass substrate as well as the steps of doping plasma on the two ends of the active layer to form a doping region and a channel region 
Park teaches a method comprising a step of providing a glass substrate 100 ([0060-0061]), as well as the steps of doping plasma on the two ends of the active layer 300 (Fig. 2C) to form a doping region (310, 320) and a channel region 300 on the active layer 300 ([0066]); manufacturing an interlayer insulation layer 700 (Fig. 2E) on the gate electrode layer 400, and performing a patterning process; manufacturing a source/drain electrode layer (contacts in 540, 550) (Fig. 2F),  and performing a patterning process; manufacturing a passivation layer 720 on the source/drain electrode layer (540, 550); and manufacturing a pixel electrode 500 on the passivation layer 720 (Figs. 1-5; [0056 – 0095]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Wang and Park, and to use the specified steps to minimize manufacturing cost as taught by Park ([0047]).
In re Claim 2, Wang taken with Park discloses the manufacturing method of the array substrate as claimed in claim 1, wherein the patterning step specifically comprises: coating a layer of photoresist material 570 (Wang: Fig. 5) on the gate electrode layer 560, and using a halftone mask plate ([0057]) on the layer of photoresist material 570 to perform a photolithography process to expose and develop to form the photoresist layer 570; wherein a cross section of the photoresist layer 570 is a convex shape; sequentially etching the gate electrode layer 560, the gate insulating layer 550, and the active layer 540 to obtain the gate electrode layer 560, the gate insulating layer 550, and the active layer 540 (Fig. 6); performing a 
In re Claim 3, Wang taken with Park discloses the manufacturing method of the array substrate as claimed in claim 1, wherein after manufacturing the passivation layer 720 and before manufacturing the pixel electrode 500 (Parks: Figs. 1-5), further comprises: manufacturing a planarization layer (an upper portion of 720) on the passivation layer (a lower portion of 700).   
In re Claim 4, Wang taken with Park discloses the manufacturing method of the array substrate as claimed in claim 1, wherein material of the barrier layer (a lower portion of 600), the gate electrode layer 400, or the source/drain electrode layer (contacts located in 540, 550) (Park: Figs. 1-5) comprises one of Mo, Al, Cu, Ti, and an alloy thereof (Park: [0090]).
In re Claim 5, Wang taken with Park discloses all limitations of claim 5 except for that the buffer layer 220, the gate insulating layer 800 (Parks: Figs. 1-5), the interlayer insulation layer 700, or the passivation layer 720 comprises a SiOx layer, a SiNx layer, or a stacked structure of the SiOx layer and the SiNx layer.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use specified materials, since it has been held to be within the general skill In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 6, Wang taken with Park discloses the manufacturing method of the array substrate as claimed in claim 1, wherein material of the active layer 300 (Park’s Figs. 1-5) comprises IGZO, IZTO, or IGZTO (Park: [0065]).
In re Claim 7, Wang taken with Park discloses an array substrate, comprising a glass substrate 100 (Park’s Figs. 1-5), a barrier layer 220, a buffer layer 600, an active layer 300, a gate insulating layer 800, a gate electrode layer 400, an interlayer insulation layer 700, a source/drain electrode layer (contacts located in 540, 550), a passivation layer 720, and a pixel electrode 500 which are sequentially disposed layer by layer (Park: Figs. 1-5; [0056 – 0095]).
The applicant’s claim 7 does not distinguish over the Park’s reference regardless of the process used to form the substrate, because only the final product is relevant, not the recited process of manufacturing method of claim 1. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a 
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.
  In re Claim 8, Wang taken with Park discloses the array substrate as claimed in claim 7, wherein the array substrate further comprises a planarization layer (an upper portion of 720), and the planarization layer (the upper portion of 720) is located between the passivation layer (a lower portion of 720) and the pixel electrode 500 (Park: Fig. 5).
In re Claim 9,  Wang taken with Park discloses the array substrate as claimed in claim 7, wherein the active layer 300 comprises a channel region 300 (Park: Figs. 1-5), and a doping region (310, 320) located on two sides of the channel region 300 (Fig. 1 and 5); the source/drain 
In re Claim 10, Wang taken with Park discloses the array substrate as claimed in claim 9, wherein a first via 560, a second via 540, and a third via 550 are disposed on the interlayer insulation layer 700; a bottom of the first via 560 is [[a light shielding layer 220, and bottoms of the second via 540 and the third via 550 are the doping region (310, 320) of the active layer 300; an end of the source electrode is electrically connected to the barrier layer through the first via; another end of the source electrode (contact in 540) is electrically connected to the doping region 310 of the active layer 300 through the second via 540; the drain electrode (contact in 550) is electrically connected to the doping region 320 of the active layer 300 through the third via 550 (Park: Figs. 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893